Citation Nr: 0601445	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis with 
enlarged liver claimed as a result of exposure to herbicides.

2.  Entitlement to service connection for skin problems of 
the face and elbows claimed as a result of exposure to 
herbicides.

3.  Entitlement to service connection for restless leg 
syndrome claimed as a result of exposure to herbicides and as 
secondary to service-connected PTSD.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran testified at a September 2005 hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  

The issue of service connection for restless leg syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Though the veteran is presumed to have been exposed to 
Agent Orange given the circumstances of his military service, 
the record lacks evidence of a current disability of 
hepatitis, as well as proof of actual direct causation 
concerning hepatitis and exposure to Agent Orange.  

2.  Though the veteran is presumed to have been exposed to 
Agent Orange given the circumstances of his military service, 
the record lacks evidence of a current disability involving 
the skin, as well as proof of actual direct causation 
concerning a skin disability and exposure to Agent Orange.  

CONCLUSIONS OF LAW

1.  Hepatitis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Skin problems of the face and elbows may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains October 2002 and March 2005 letters that 
informed the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Though the first letter 
addressed a matter of service connection for post-traumatic 
stress disorder, the latter letter addressed all of the 
pending claims, and provided the standard for service 
connection.  Importantly, the rating decision on appeal 
informed the veteran that the record did not contain crucial 
medical or scientific evidence showing a positive association 
between exposure to herbicides and various disorders.  Also, 
a May 2005 supplemental statement of the case provided a 
comprehensive list of the evidence of record, and again, 
applied legal standards to that evidence.  As such, the 
veteran was effectively notified of information and evidence 
needed to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received a sufficient notification letter 
after the rating decision on appeal, which appropriately 
addressed any timing error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (holding that any timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  A March 
2005 letter stated:  "If you have any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  
Following that letter, the veteran received a May 2005 
supplemental statement of the case, which told the veteran 
that if he could make "any comment" he wished concerning 
the additional information contained therein.  Thus, various 
communications from the RO gave instruction that the veteran 
could send any kind of evidence, including in the form of a 
lay statement.  As such, the principle underlying the 
"fourth element" was properly fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  In this case, the record contains a December 2004 VA 
examination with claims file review.  The record has private 
medical evidence from H. X. Samaniego, M.D., Gonzaba Medical 
Group, and VA outpatient treatment records.  As illustrated 
further below, the critical issue in this case concerns VA 
law and regulation regarding diseases presumed to have 
resulted from Agent Orange exposure.  As such, the veteran 
has not referred to outstanding evidence that might offer the 
crucial missing evidence, i.e., direct proof of causation.  
As such, the record is complete for this claim.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

I.  Facts

Hepatitis

The veteran's service medical records contain a September 
1969 notation that he had diarrhea with cramps, general 
malaise, and an elevated temperature.  A stool culture for 
ova and parasites was negative.  On a December 1970 Report of 
Medical History for the purpose of separation, the veteran 
did not indicate any symptomatology.  On an attendant Report 
of Medical Examination, the single identified abnormality 
involved a large vaccination scar on the veteran's right arm.  

In November 1998, the veteran filed a VA Form 21-4138, on 
which the veteran asserted he had been diagnosed as having 
toxic hepatitis in 1979.  He had been told that he had a 
kidney and liver infection such that his liver would be 
enlarged for life.  The veteran related that his employer and 
their doctor told him that he could not have contracted 
hepatitis at work, thus, the veteran contacted VA.  

In terms of post-service evidence generated pursuant to the 
November 1998 claim, the record contains a March 1994 VA 
examination concerning residuals of dioxin exposure.  
Diagnostic and clinical testing showed a liver function 
profile within normal limits.  

A November 1999 rating decision denied a claim of service 
connection for hepatitis as not well-grounded because the 
record lacked evidence demonstrating the claimed condition 
was incurred in military service.  The veteran did not appeal 
the determination. 

Thereafter, via an October 2002 VA Form 21-4138, the veteran 
stated that since his discharge from the Army, where he had 
been sprayed with Agent Orange, he had been having medical 
problems.  Particularly, he had been told in 1979 that he had 
toxic hepatitis with an enlarged liver.  

Pursuant to the claim, in February 2004 the RO received an 
undated statement from Hector X. Samaniego, M.D., who noted 
that the veteran had had follow-up for toxic hepatitis in 
August, September, October, and December 1979.  The veteran 
was readmitted to the Lutheran General Hospital in March 1980 
concerning a diagnosis of remote toxic hepatitis.  
Additionally, the record contains a July 1981 letter from Dr. 
Samaniego, who stated that he had examined the veteran in 
August 1979.  At that time, the veteran had had gross 
hematuria, hemorrhagic cystitis, and abnormal liver function 
tests.  The letter stated that during the time the veteran 
was suffering from viral hepatitis the veteran was also in 
contact with herbicides such as ureabor, ammae-x, dow pn-m, 
hyvar-x, tanbes, round-up, and "diazon" through his 
employment.  Such chemicals were generally detoxified by a 
normal liver-however, the veteran had had a liver 
impairment.  Dr. Samaniego opined that the veteran's contact 
with herbicides may have aggravated the pre-existing 
condition of viral hepatitis.  Thus, the letter concluded 
that the veteran's partial sick leave should have been 
restored for his problem.  

A May 2004 record from the VA Frank Tejeda outpatient clinic 
included an assessment of history of hepatitis in 1978, 
questionable type, lab in 1999 hepatitis B was negative, 
hepatitis C negative, hepatitis A IGM negative.  A lab as of 
May 10, 2004, found hepatitis BsAb negative, hepatitis C 
negative, and hepatitis A IgG report was pending.  

The veteran underwent a December 2004 VA examination.  The 
examiner noted that the veteran's claims file had been 
reviewed prior to evaluation.  The examiner noted that the 
veteran had been a cook while serving in the military and in 
Vietnam.  The veteran related that in about 1978 to 1979 he 
had been diagnosed as having hepatitis, but he had not had 
any problem since then-he reported that he felt well.  The 
veteran denied any vomiting, hematemesis, or tarry stools.  
The veteran denied that he had ever been told that he had any 
liver disease, or that he had ever been treated for any liver 
disease.  

The examiner stated that in reviewing the veteran's medical 
history and file, it appeared that the veteran had had a 
positive hepatitis A IgG in May 2004, and negative hepatitis 
B and C antibodies.  Therefore, there was no evidence of 
hepatitis.  The veteran did have evidence of being exposed to 
hepatitis A in the past, but the examiner found no active 
hepatitis or any active liver disease.  All of the veteran's 
liver function studies were normal.  

At his September 2005 hearing, the veteran testified that in 
service he had not been exposed to blood-on-blood contact.  
He stated that he had ceased drinking to alleviate further 
liver damage.  The veteran reported that over the years had 
had seven or eight kidney infections, and that he was not 
currently receiving treatment.  

The veteran submitted an internet printout concerning Agent 
Orange symptoms and effects, which listed the most 
distinguishing effects of dioxin poisoning were chloracne, 
liver dysfunction, severe personality disorders, cancers, and 
birth defects.  Specifically in terms of gastrointestinal, 
the printout asserted that Agent Orange exposure 
symptomatology could include liver inflammation (hepatitis), 
and genitourinary included kidney pain.  

Skin

The veteran's service medical records are negative for any 
skin problems.  Post-service, a 1980 record from Dr. 
Samaniego indicated urticaria, and that the veteran had never 
exhibited that type of skin problem before.  A December 1994 
private medical record from Gordy S. Hall, M.D., indicated an 
assessment of tinea cruris.  In September 1999, D. Paul 
Sanner, M.D., indicated an assessment of seborrhea versus 
contact dermatitis.  

At a December 2004 VA examination, at which the examiner 
reviewed medical history and claims file, the veteran 
reported that in the late 1970s he had developed some white 
patches on his elbows.  He consulted a private physician, who 
told him that he some degenerative skin disease.  The veteran 
was treated with topical medication, the disorder promptly 
responded to medication, disappeared, and had not recurred 
since that time.  The veteran reported that he did not have 
any skin problems currently.  A physical examination found 
that the skin was negative.  The examiner found no evidence 
of any dermatological disease.  

At his September 2005 hearing, the veteran asserted that in 
the 1980s he had lost skin from his elbow.  The veteran 
stated that deterioration of the skin had gone away for a 
while, and then it had started again, and after using creams, 
the rash had not come back in the last three years.  The 
veteran contended that the problem was associated with Agent 
Orange exposure, and that he had not experienced skin 
problems while in active duty.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), such as chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes mellitus.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).  


III.  Analysis

At the outset, it is noted that a claim of service connection 
for hepatitis had been previously disallowed via an 
unappealed November 1999 rating decision (which had not 
initially considered the matter as result of Agent Orange 
exposure).  A new theory of entitlement is not generally 
considered a separate and distinct disability claim that had 
not been previously considered, see Ashford v. Brown, 10 Vet. 
App. 120, 123-25 (1997) (holding that a lung disorder claimed 
as a residual of asbestos exposure is inextricably 
intertwined with a previous claim for entitlement to service 
connection for a lung disorder, citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991)).  Because, however, the RO 
considered the veteran's claim of entitlement on the merits 
under a theory of entitlement of herbicide exposure in the 
rating decision on appeal, which thus provided the veteran 
with a greater benefit than if the RO had addressed the 
matter under regulations relating to new and material 
evidence, the Board shall do so also.  Cf. Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996) (holding that "a claim 
based on the diagnosis of a new mental disorder . . . states 
a new claim, for the purpose of a jurisdictional requirement, 
when the new disorder had not been diagnosed and considered 
at the time of the prior notice of disagreement").  

The veteran's DD Form 214 indicates that he had eleven months 
and twenty-three days of foreign and/or sea service in USARV.  
For decorations, medals, badges, commendations, citations, 
and campaign ribbons, the veteran received a National Defense 
Service Medal, Vietnam Service Medal w/4 Bronze Service 
Stars, Vietnam Campaign Medal w/60 Device, Bronze Star Medal, 
2 O/S Bars, and Marksman Badge w/Rifle Bar (M-14).  

An August 2001 rating decision granted service connection for 
diabetes mellitus with hyperlipidemia associated with 
herbicide exposure with a 20 percent disability evaluation.  

As such, in this case, based on the veteran's Vietnam 
service, he is presumed to have been exposed to Agent Orange, 
absent affirmative evidence to the contrary.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.313.  The veteran's claims, 
however, cannot be granted.

Not only does the record lack evidence of a current 
disability concerning toxic hepatitis with liver disease, see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (recognizing 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation such that a 
claimant must first have a disability to be considered for 
service connection), but also, as cited above, 38 C.F.R. 
§ 3.307(a)(6)(ii) does not contain hepatitis as a disease 
presumed to be associated with exposure to herbicide agents.  
Additionally, the record lacks any medical evidence 
establishing service connection with proof of actual direct 
causation between exposure to herbicide agents and hepatitis.  
Notably, Dr. Samaniego's 1981 letter appeared to be 
addressing the veteran's then employer, and cannot be 
utilized as a non-speculative competent medical opinion for a 
matter of direct causation of herbicides from military 
service as related to a current disability of hepatitis.  See 
e.g., Warren v. Brown, 6 Vet. App. 4 (1993).  Moreover, the 
internet printout noted above does not constitute competent 
medical evidence that proves actual direct causation in the 
veteran's case.

Likewise, the record lacks evidence of a current disability 
concerning the veteran's skin (according to a recent VA 
examination, and the veteran's assertions at his hearing), or 
that the veteran suffers from a skin disorder as contained in 
38 C.F.R. § 3.307(a)(6)(ii) (such as, for example, 
chloracne).  Also, the record lacks any medical evidence 
establishing service connection with proof of actual direct 
causation between exposure to herbicide agents and a current 
skin disability.  

Because a preponderance of the evidence is against the 
claims, the doctrine of the benefit of the doubt cannot be 
applied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for hepatitis as a result 
of exposure to herbicides is denied.  

Entitlement to service connection for skin problems, face, 
and elbows, as a result of exposure to herbicides is denied.  


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

It is noted that a May 2005 rating decision granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 70 percent disability evaluation.

At a March 1994 VA examination for residuals of dioxin 
exposure, the veteran reported that three years after coming 
back from Vietnam he had been awakened at night with judging 
of his lower extremities and arms.  The veteran claimed that 
he went to the VA and tests were done including sleep tests, 
wherein he was admitted overnight and wires were attached 
while he was asleep.  The veteran claimed that the only thing 
given to him was a tape to listen to so that he could relax 
and sleep at night.  Though that helped for awhile, he 
started having the problem again.  About seven years ago, the 
veteran went to private doctor and after testing, he was 
diagnosed as having restless leg syndrome.  The veteran 
claimed that he was given Darvon, and Klonopin.  

A March 1994 private medical record concerning the veteran's 
mental health complaints noted various symptomatology, 
including sleep impairment of restlessness and leg tremble.  

A January 1995 treatment note from Ronald Wilber, P.A.-C., 
indicated that the veteran's restless leg syndrome had been 
helped with Klonopin.  

A VA treatment record from 1999 indicated that the veteran 
complained of chronic nightmares and trembling of the legs 
that could be stopped only by taking medication.  A July 2004 
VA treatment record indicated a problem list that included 
restless leg syndrome.  The veteran reported a fifteen year 
history of waking from sleep with restless legs and 
associated anxiety.  The veteran stated that as long as he 
took Lamictal it was not a problem.   

A July 2004 letter from William T. Gonzaba, M.D., reported 
that the veteran had PTSD manifested as sleep disorders, 
among other things.  The veteran underwent a December 2004 VA 
examination for the purpose of assessing his then pending 
claim concerning PTSD, and the examiner noted that he had 
sleep impairment.  

The veteran testified at his hearing that when he got out of 
the service in 1971, he started drinking a lot.  While 
drinking, he did not have problems.  When he stopped, 
however, he could not sleep because of his legs.  

Though the veteran had contended that restless leg syndrome 
was related to Agent Orange, a review of the record indicates 
that the veteran should undergo VA examination to determine 
whether any syndrome is related to his service-connected 
PTSD.     

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should undergo a VA 
examination, with claims file review, 
and the examiner should determine 
whether it is at least as likely as not 
that any diagnosed restless leg sydrome 
is proximately due to or a result of 
the veteran's service-connected PTSD.   

2.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for restless leg syndrome, 
including as secondary to service-
connected PTSD.  If the determination 
of this claim remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


